 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONTAE L. McFADDEN,                               No. 2:19-cv-01056 TLN GGH P
12                          Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    STATE OF CALIFORNIA,
15                          Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c).

20          On September 16, 2019, respondent filed a motion to dismiss. ECF No. 13. However,

21   petitioner failed to file an opposition, or statement of non-opposition within the requisite deadline.

22   See ECF No. 8. On November 4, 2019, the court issued an order to show cause ordering

23   petitioner to show cause within 14 days, why this matter should not be dismissed for failure to

24   prosecute and/or to follow a court order pursuant to Federal Rules of Civil Procedure 41(b). ECF

25   No. 16. Petitioner was further informed that the filing of an opposition, or statement of non-

26   opposition, within the timeframe would serve as cause and would discharge the November 4,

27   2019 order. Id. Petitioner has not responded to the court’s orders, nor taken any action to

28   prosecute this case.
                                                        1
 1          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

 2   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

 3   Civ. P. 41(b); Local Rule 110.

 4          These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, any party may file written

 7   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 8   Findings and Recommendations.” Any response to the objections shall be filed and served within

 9   fourteen days after service of the objections. The parties are advised that failure to file objections

10   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

11   Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: December 30, 2019
                                                 /s/ Gregory G. Hollows
13                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
